Citation Nr: 1123162	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  04-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2002, for the award of service connection for chronic prostatitis.

2.  Entitlement to an effective date earlier than January 27, 2005, for the award of a 40 percent evaluation for chronic prostatitis.

3.  Entitlement to an effective date earlier than October 18, 2005, for the award of a total rating for compensation based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to September 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and November 2006 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In the September 2003 rating decision, the RO awarded service connection for chronic prostatitis and assigned a 20 percent evaluation, effective January 28, 2002.  The Veteran appealed both the evaluation and the effective date assigned.  In a September 2005 rating decision, the RO increased the evaluation to 40 percent.  The Veteran submitted a statement that he did not disagree with the 40 percent evaluation assigned, but argued he felt the 40 percent evaluation should go back to the date of claim.  Thus, only the issue of entitlement to an earlier effective date for the award of the 40 percent evaluation is still on appeal.

In the November 2006 rating decision, the RO awarded a 60 percent evaluation for chronic prostatitis and a total rating for compensation based upon individual unemployability due to service-connected disability, both effective from October 18, 2005.  The Veteran appealed the effective date assigned for the total rating for compensation based upon individual unemployability.

In December 2007, the Board denied entitlement to an effective date earlier than January 28, 2002, for the award of service connection for chronic prostatitis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's December 2007 decision for the Board to provide adequate reasons and bases in support of its decision.  The Court signed the joint motion that same month.  

When the case came back to the Board, it remanded the claim for compliance with the joint motion.  Following the RO's compliance with the Board's remand, the Board again remanded the claim because the Veteran had asked for a hearing before a traveling section of the Board.  That hearing was held in February 2010.  

The issues of (1) entitlement to an effective date earlier than January 27, 2005, for the award of a 40 percent evaluation for chronic prostatitis and (2) entitlement to an effective date earlier than October 18, 2005, for the award of a total rating for compensation based upon individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to January 10, 1989, there was no formal claim, informal claim, or written intent to file a claim for service connection for a prostate disability.

2.  On January 10, 1989, the Veteran submitted an informal claim for service connection for a prostate disability.

3.  On January 20, 1989, the RO requested that the Veteran submit evidence showing that the prostate disability was incurred in or aggravated by service.

4.  The Veteran did not submit any evidence pertaining to the claim for service connection for a prostatitis disability within one year of the January 20, 1989, letter, and the claim is deemed abandoned.

5.  The next time the Veteran submitted a written intent to file a claim for service connection for a prostate disability was on January 28, 2002.

6.  There was no formal claim, informal claim, or written intent to file a claim for service connection for a prostate disability between January 20, 1990, and January 28, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 2002, for the award of service connection for chronic prostatitis have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.158, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Board begins by noting that as service connection, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant.  It has obtained private medical records identified by the Veteran and VA treatment records.  There were records the Veteran stated he had attempted to obtain from doctors in connection with this claim but had been unsuccessful.  He stated, "[I]t has been almost Forty years[] since I was treated by them.  Of course some of them have retired.  I have been told that other doctors have taken on their patien[ts] and their patien[ts's] records."  See April 18, 2002, letter from Veteran.

VA attempted to obtain the Social Security Administration records; however, no records were received.  The RO initially requested the records in November 2003.  It received a response that after an "exhaustive and comprehensive" search, the Social Security Administration was unable to locate the Veteran's folder.  VA sent another request in December 2008.  It received a response that there are no records available.  In February 2009, the RO made a formal finding that the Social Security Administration records were unavailable and that further attempts to obtain the records would be futile.  See February 2008 VA Memorandum.  That same month, the RO informed the Veteran of its inability to obtain the Social Security Administration records.  The Board finds that the RO properly fulfilled its duty to assist in attempting to obtain the Social Security Administration records.  See 38 C.F.R. § 3.159(c)(2) (2010).  

In the claims file, there is a document indicating that the Veteran's claims folder had not been found and that a rebuilt folder was enclosed.  See March 1984 VA letter.  The Director stated that VA should continue to search for the missing folder and if it was found, it should combine the two folders and advise the Director's office.  While the Board could not find any follow-up (i.e., notification to the Director's office that the missing folder was found), the Board can only conclude that the missing folder was found.  Specifically, of record are the original service treatment records, original VA Form 21-526, Veteran's Application for Compensation or Pension, dated February 1975, the original of the July 1975 VA examination report, originals of hearing transcripts, originals of Board decisions, and multiple original statements from the Veteran (in other words, not copies of the documents).  Thus, the Board finds that the Veteran's claims folder is not a rebuilt folder because of the number of original documents between the date of the Veteran's first communication with VA in 1975 and 1984 (the date of the VA letter addressing the lost claims folder).

In the August 2008 joint motion, the parties determined that the Veteran had been prejudiced because the Board had considered a fact that the RO had not.  Specifically, the Board made a factual determination that the Veteran had submitted an informal claim for service connection for prostatitis in January 1989, which claim had remained pending, but still found that an earlier effective date was not warranted for the award of service connection for chronic prostatitis.  The parties pointed out that the RO had based its denial of an earlier effective date on the fact that the Veteran had not submitted a claim for service connection for chronic prostatitis prior to January 28, 2002.  They determined the Board had offered a new reason for denial of service connection by finding that the Veteran did not have chronic prostatitis prior to January 2002.  The parties wanted the Board to address whether the Veteran had been given adequate notice to submit evidence and argument as to whether he had a chronic prostate disability prior to January 2002.

In November 2008, in compliance with the joint motion, the Board remanded the claim to have VA issue a letter advising the Veteran he could provide additional evidence as to the existence of a prostate disability prior to January 2002.  VA issued that letter in January 2009 and attached a copy of the Board's remand.  That same month, the Veteran responded to the letter, acknowledging receipt of it.  The Board finds that the requirements of the November 2008 Board remand have been completed.

The Board remanded the claim again in November 2009 to allow the Veteran to be scheduled for a hearing before a traveling section of the Board.  That hearing was held in February 2010, and a transcript of the hearing is in the claims file.  The Board finds the requirements of the November 2009 Board remand have been completed.

At the February 2010 hearing, the Veteran submitted additional argument, along with a letter from his wife.  He submitted a waiver of initial consideration of that evidence by the agency of original jurisdiction.  See February 2010 VA Form 21-4138.  Thus, the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).

The last supplemental statement of the case addressing the claim for entitlement to an earlier effective date for the award of service connection for chronic prostatitis was issued in February 2009.  Additional evidence has been associated with the claims file consisting of VA treatment records and private medical records, see id.; however, the Board concludes that the evidence is not pertinent to the issue being decided herein.  The Board finds as fact that the January 1989 informal claim was abandoned by the Veteran.  This will be explained in detail below.  Only one record in the additional records received since February 2009 is dated prior to January 28, 2002; however, this document would not impact the effective date in this case.  Specifically, the date of claim in this case is January 28, 2002.  Based upon the facts in this case, an earlier effective date is not available.  Specifically, because there was no pending claim for service connection for a prostate disability prior to January 28, 2002, an effective date earlier than that cannot be awarded.  This will also be explained in detail below.  Thus, the Board finds it may decide this claim because the additional evidence received since the February 2009 supplemental statement of the case is not "pertinent" to the issue on appeal since it cannot impact the decision.  

In the August 2008 joint motion, the parties stated they wanted the Board to consider whether the Veteran had been given adequate notice to submit evidence and argument as to whether he had a prostate disability prior to January 2002.  See joint motion on pages 3-4.  The Board remanded the claim in November 2008 to allow the Veteran the opportunity to submit evidence that he had a prostate disability prior to January 2002.  Based on the statements and evidence submitted by the Veteran, it is clear that he has a full understanding of what kind of evidence he needed to submit, should a claim have remained pending since January 1989.  The Board finds that it has complied with the parties's joint motion.

The Veteran, including his representative, has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The Veteran claims he warrants an earlier effective date for the award of service connection for chronic prostatitis.  At the February 2010 Board hearing, the Veteran testified that he had had the prostate condition since his 1964 hospitalization while in service (when he was diagnosed with nonspecific urethritis).  He stated he had asked for service connection for this disability in 1989 and that VA never responded to his informal claim.  He stated he had been suffering all these years with burning sensation and incontinence and frequency with urination.  The Veteran expressed frustration with VA not responding to his 1989 claim because he would have been able to obtain medical evidence to substantiate his claim at that time, which evidence was no longer available.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Except as otherwise provided, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a); see 38 U.S.C.A. § 501 (West 2002); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) (where evidence supporting claim not furnished within one year of request, claim considered abandoned under section 3.158(a)).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based upon such evidence shall commence not earlier than the date of filing the new claim.  Id.  

After having carefully reviewed the evidence of record, the Board finds that an effective date earlier than January 28, 2002, is legally precluded.  The reasons follow.

Initially, the Board must address the error in fact made in the December 2007 Board decision and the August 2008 joint motion for remand.  In the December 2007 decision, the Board determined correctly that the Veteran had submitted an informal claim for service connection for a prostate disability on January 10, 1989.  See Board decision on pages 3 and 8.  After making this determination, the Board stated the following, in part:

One of the pertinent issues in this case, then, is the status of the [V]eteran's 1989 claim.  There is no indication that he was provided notification that the claim for service connection for a prostate disability had been denied prior to September 2003.  38 C.F.R. § 19.25 (2007).  As such, the one-year period within which to initiate an appeal did not begin to run.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Therefore, the Board concludes that the 1989 claim for service connection for a prostate disability remained open and pending.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160 (c) (2007).

Id. (Italics added.)

Both the factual and legal conclusions made in the above-quoted paragraph are entirely incorrect as they pertain to the facts in this case.  In the January 9, 1989 letter, the Veteran filed multiple informal claims for service connection, with some claims having already been denied previously.  (The letter is dated January 9, 1989, and it was received at VA on January 10, 1989.)  Following this January 1989 submission, which constituted an informal claim for service connection for a prostate disability, see 38 C.F.R. §§ 3.1, 3.155, the RO properly sent the Veteran a letter on January 20, 1989, wherein it stated the following, in part:

Service connection has been previously denied for shoulder, back condition, chest, and nervous condition.  If you wish to have us reconsider these conditions as being service connected, you need to furnish new and material evidence showing these conditions were incurred in or aggravated by your military service.

Also, your diabetes and prostate conditions have not been previously considered.  In order for these conditions to be considered, you need to furnish evidence showing they were incurred in or aggravated by your military service.

In both cases, the best type of evidence to submit would be medical covering medical treatment you received immediately following your discharge and continuing up to the present time.  If you wish us to request any medical evidence for you, you may complete and return the attached VA Forms 21-4142[, Authorization and Consent to Release Information to VA].  We will be glad to request this evidence for you for consideration.

An appointment is being made so that you can review your records.  You will be notified at a later date of the time and place to report.

Please furnish your evidence to us as soon as possible, preferably within thirty days from the date of this letter.  If we can be of any assistance to you, please feel free to write or call our office.

(Italics added.)

There can be no argument that the Veteran received this letter, as he wrote a response.  See January 25, 1989, letter from Veteran.  There, the Veteran wrote the following: 

In response to your letter [dated] January 20, 1989; I wish to have all claims that were previously denied reconsidered.

My claim regarding an operation on the inside of my mouth, was not mention[ed] in your letter.  This operation on my mouth has caused pain, numbness, and headaches.

The scar is clearly visible on the roof of my mouth.  There is surely a record of this operation because it took place while I was in the hospital.  I saw the doctor write his e[valu]ation and place it in my file.

For the record, please confirm or den[y] that I was given "Mood Altering Drugs" while confined in the hospital July, August, September of 1964.

In regard to my other claim, I will send new evidence as soon as possible.

The Board has read through the records received from the Veteran between January 1989 and January 1990 to see if the Veteran submitted the requested evidence and concludes that no such evidence was received.  The only document received from the Veteran following his January 1989 response was a letter he wrote in November 1989.  That letter does not address a prostate disability.  See November 1989 letter from Veteran.  

The Board concludes that the January 1989 informal claim for service connection for a prostate disability was abandoned when the Veteran failed to provide evidence showing that the disability was incurred in or aggravated by service following the January 20, 1989 letter based upon the application of the provisions of 38 C.F.R. § 3.158(a).  Before the Board goes into its discussion explaining why it has come to this conclusion, it notes that in compliance with the provisions of 38 C.F.R. § 20.903 (2010), it notified the Veteran of its intent to apply the provisions of 38 C.F.R. § 3.158(a) in connection with the claim for entitlement to an earlier effective date and provided the Veteran with copies of the January 1989 informal claim from the Veteran, the January 1989 response letter from VA, and the provisions of 38 C.F.R. § 3.158 in an April 2011 letter.  It gave the Veteran and his representative 60 days to respond to the letter.  See 38 C.F.R. § 20.903.  The Veteran and his representative both submitted responses (the Veteran submitted two responses) to the Board, which have been reviewed.  Thus, the Board finds that the Veteran has not been prejudiced by its consideration of this regulation since it informed the Veteran of its intent to consider this regulation and the Veteran had an opportunity to provide additional argument.  The responses do not change the determination that the Veteran abandoned his January 1989 informal claim for service connection for a prostate disability.  The Board will address the Veteran and his representative's arguments below.

VA specifically asked the Veteran to submit evidence that he had the prostate disability and that he had the disability since service discharge.  See January 20, 1989, letter from VA.  The Veteran never provided such evidence in the following year, which caused the claim to be abandoned in accordance with the provisions of 38 C.F.R. § 3.158(a).  

The Board does not find that the Veteran's January 25, 1989, letter could be deemed as his submitting evidence within the one-year period pertaining to the claim for service connection for a prostate disability, as the statements he provided in the letter would not meet that requirement.  First, the Veteran stated he wanted "all claims that were previously denied reconsidered."  This would not have included the claim for service connection for a prostate disability, since this claim had not been previously denied.  Second, with respect to his statement, "In regard to my other claim, I will send new evidence as soon as possible," expressing an intent to submit evidence (without even stating for what disability he would submit this "new evidence") is not the same as submitting evidence that the disability was incurred in or aggravated by service, as there are no facts to consider with such a statement.

In an April 2011 letter from the Veteran, he alleged that he complied with VA's request to submit evidence in his January 9, 1989, letter when he informed VA of his doctor's name, phone number, and location, which he states was a "'clear' indication that I wish[ed] to have the VA help me with my claim."  VA specifically acknowledged this fact in its January 20, 1989, response by telling the Veteran that if he wanted VA to obtain the medical evidence, he would need to complete the attached VA Forms 21-4142.  The Veteran did not submit a completed VA Form 21-4142.  VA had put the ball in the Veteran's court, and it was up to the Veteran to submit the necessary information.  He did not do so.

The Veteran argues that VA did not inform the Veteran that submitting the VA Form 21-4142 was "mandatory" and thus there was no "breach of protocol" when he failed to return this form.  He notes VA's usage of, "If you wish us to request any medical evidence for you, you may complete and return the attached VA Forms 21-4142 . . ." to support his assertion that there was no indication by VA that he was required to complete this form for his claim to be considered.  (Italics added.)  In the January 20, 1989, letter, VA specifically stated that as to the Veteran's claim for a prostate disability that in order for VA to "consider" this claim, "[Y]ou need to furnish evidence showing [it] was incurred in or aggravated by your military service."  (Bold and underline added.)  Such wording is clear on its face that the Veteran must submit such evidence for his claim to be considered.  In other words, VA made it clear that it was mandatory that the Veteran submit such evidence.  The Veteran's argument that VA did not make his completing the VA Form 21-4142 mandatory  is not persuasive.

The Veteran alleges that there could be several possibilities regarding the January 20, 1989 letter as to why VA did not receive the requested information.  Specifically, he wrote, in part:

1.  The VA never sent the letter.  2.  If the VA sent the letter, I never received it.  3.  I received the letter and responded with the proper medical information, but the letter was los[t] or misplaced as my Jan 9, 1989 and the VA's Jan 20, 1989 letter was.

See April 2011 letter on page 3.  

All of these arguments are rejected.  The Veteran cannot argue that VA never sent the letter or that he never received it since the January 25, 1989, letter from the Veteran is clear and unmistakable evidence that he received the January 20, 1989 letter.  See January 27, 1989 letter (stating, "In response to your letter January 20, 1989 . . . .").  Thus, any allegation he makes in the April 2011 letter regarding not having received the letter damages his credibility and is accorded no probative value.  

As to the third possibility, the Board rejects that argument as well.  The Veteran submitted a letter in November 1989 (within one year of the January 20, 1989, letter from VA) wherein he addressed disabilities involving his mouth and left shoulder.  The Veteran's statements in both the April 2011 and May 2011 letters are contradictory, which further negatively impacts his credibility.  For example, he attempts to allege he never received the letter, which is why he did not submit the requested evidence.  He attempts to allege that he received the letter but his response was lost or misplaced.  It is clear that the January 25, 1989, letter from the Veteran was a direct response to the January 20, 1989, letter, since his letter explicitly states such.  

The Veteran alleges that the January 1989 informal claim met the requirements of completing the VA Form 21-4142 because he provided the physician's name and phone number and he signed the letter, which gave VA permission to obtain the records without his having to complete the VA Form.  The Board disagrees with this assertion.  VA provided the Veteran with the necessary forms that would have given it official permission to obtain non-VA medical records.  There are privacy laws in effect, and in order for VA to validly obtain non-VA medical records, valid permission must be obtained.  It was up to the Veteran to complete the form.  Had the Veteran's January 9, 1989, letter been sufficient to obtain the private medical records, there would have been no need for VA to ask the Veteran to complete the VA Forms 21-4142.  The duty to assist a claimant is not a one-way street.  

In the May 2011 letter from the Veteran, he argues that since he started filing claims for VA benefits, he has never gone one year without contacting VA.  The implication is that he must not have received the January 20, 1989, letter since he would have submitted the necessary evidence within one year.  There is some truth to the Veteran's allegation, as he has been continuously filing disability claims with VA since service discharge (although he has gone more than one year without contacting VA).  However, this does not change the determination that the Veteran abandoned the January 10, 1989, informal claim for service connection for a prostate disability.  VA could have received multiple documents from the Veteran from January 1989 to January 1990.  However, VA had asked the Veteran to submit evidence to show that the prostate disability was incurred in or aggravated by service.  That evidence was not submitted by January 1990.  (As will be discussed below, the preponderance of the evidence is against a finding that the Veteran submitted a written intent to file a claim for a prostate disability from 1989 to 2002.)  

As to the May 2011 response from the Veteran's representative, he argues that the statement in the January 20, 1989, letter from VA that, "An appointment is being made so that you can review your records.  You will be notified at a later date of the time and place to report," implied that VA would continue to adjudicate his claim.  He added, "[The Veteran] asserts that the lack of submitting new evidence in response to the January 20, 1989 letter could not have caused the claim to be abandoned because VA's letter clearly indicates that VA intended to take further action on his claim."  This argument is not persuasive for two reasons.  One, stating that the Veteran would be allowed to review his records is not indicative of VA's intent to take action on the claim.  Rather, such statement was in direct response to the Veteran's January 9, 1989, documented request to review his records.  See id. on page 1 ("If possible[,] I would like to examine the records myself. . . .  If any of this information can not be given, please send explanation.").  VA was informing the Veteran that such request had been granted.  Two, the January 20, 1989, letter in a prior paragraph had specifically told the Veteran that he "need[ed]" to submit evidence that the prostate disability had been incurred in or aggravated by service in order for this claim "to be considered."  Thus, VA had explicitly told the Veteran under what circumstances the claim would be considered, which required him to submit additional evidence. 

The Veteran's representative goes on to allege that VA likely failed in its duty to assist by not providing the Veteran with access to his records in a timely manner.  There is no evidence in the record to indicate whether VA contacted the Veteran or if it did, whether the Veteran reviewed his VA records.  Regardless, VA had specifically told the Veteran in the January 20, 1989, letter that it needed additional evidence from the Veteran in order to consider the claim for service connection for a prostate disability, and there is nothing in the record to indicate that the specific evidence requested was submitted within one year of the January 1989 letter from VA.  For these reasons, the Board finds that the January 10, 1989, informal claim for service connection for a prostate disability was abandoned.  

Technically, the 2007 Board decision was correct in stating that, "There is no indication that he was provided notification that the claim for service connection for a prostate disability had been denied prior to September 2003;" however, the provisions of 38 C.F.R. § 3.158(a) do not require notification of the denial.  Hurd v. West, 13 Vet. App. 449, 452 (2000) (38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").  Thus, had VA not sent the Veteran the January 20, 1989 letter, the January 1989 informal claim would have remained pending.  However, VA sent a letter in response to the Veteran's January 9, 1989, informal claim.  The Veteran received the letter and responded that he would be sending the evidence soon.  He did not provide the requested evidence within one year of the letter, which caused the January 1989 claim to be abandoned.

Before the Board goes into a discussion of whether a claim was filed between the January 1989 abandoned claim and the January 28, 2002, informal claim, it will address whether there was a claim filed prior to the January 1989 informal claim.  The Board concludes no formal claim, informal claim, or written intent to file a claim for service connection for a prostate disability was filed prior to the January 1989 claim.  The reasons for this determination follow.

For background purposes, the service treatment records show the Veteran was hospitalized in February 1964.  The discharge diagnoses show (1) "Urethritis, nonspecific" and (2) "Common cold."  

When the Veteran submitted his original claim for compensation benefits in February 1975, he wrote he was seeking benefits for a "Nervous Condition."  See VA Form 21-526, Veteran's Application for Compensation or Pension, at item # 25.  He included a "Chest Condition" when asked on the application if he had received any treatment during service.  Id. at item # 27.  There was nothing mentioned about a prostate disability in the application for compensation benefits.

On the VA Form 21-2545, Report of Medical Examination for Disability Evaluation, dated July 1975, the Veteran wrote, "groin pain" when asked about his present complaints.  See item # 17.  The Board does not find that such establishes an intent by the Veteran to file a claim for service connection for a prostate disability.  That was merely a complaint about current symptoms he was experiencing.  Had he intended to file a claim for service connection for a prostate disability at that time, he would have included it in the application for compensation benefits, which specifically asked him what disabilities for which he was seeking compensation benefits.  The July 1975 examiner noted that clinical examination of the genitourinary system was normal.  

The Veteran had a hearing before the RO in September 1975, and there is no testimony regarding a prostate disability.  In fact, at the beginning of the hearing, the Veteran's then representative stated, "The question at issue is for service connection [for] a nervous condition, for a back condition and also for residuals of oral surgery performed in service."  See transcript on page 1.  Thus, had the Veteran intended to include a claim for service connection for a prostate disability, he or his representative would have addressed the issue at the RO hearing.

The Veteran submitted another VA Form 21-526 in 1975, wherein he addressed a left shoulder disability only.  He submitted multiple statements in 1975, 1976, 1984, and 1985, and none of these detailed documents address a prostate disability or prostate symptoms.  A liberal reading of these submissions does not establish an intent to file a claim for service connection for a prostate disability.  

Additionally, there has been no argument by the Veteran or his representative that the Veteran filed a claim for service connection for a prostate disability prior to the January 1989 informal claim.  In fact, at the hearing before the undersigned, the Veteran argued he should be awarded an effective date going back to January 1989.  The Veteran's representative submitted a brief in September 2009 arguing that the effective date for the award of service connection for chronic prostatitis should go back to January 1989.  Such arguments by both the Veteran and his representative would lead a reasonable person to conclude they did not believe the Veteran had filed an earlier claim for service connection for a prostate disability.  The Board concludes there was no claim for service connection for a prostate disability prior to January 1989.

The Board will now consider whether there was a claim filed between the 1989 abandoned claim and the January 28, 2002, informal claim for service connection for a prostate disability.  The Board cannot find evidence of an intent to file a claim for service connection for a prostate disability during this time period.  There are three occasions where the Veteran mentioned his prostate in statements he submitted; however, from the context of the letters, one would not conclude he was seeking compensation benefits for that disability.  For example, in a January 1991 letter, the Veteran wrote, in part:

My conditions of Trachoitis and Pneumonitis Developed after I was admitted to the Hospital.  I was hospitalized for a Prostate condition.  There was no mention of my Ten Day Hospital confinement or any treatment pre[s]cribed.  During my hospitalization (January) I received treatment every few hours, the Medical staff made extensive notes on my conditions. . . .

During the time that I was in the Army and since, I have suffered from dizziness and Fainting Spells.  I feel this condition was caused by events invol[v]ing my Military Service.  I have a contin[u]ous skin irritation on certain parts of my body, which began after I was Hospitalized for a prostate condition.  I am asking for compensation for these illness[es] or injur[ies].  

In reading through this letter, the Board finds as fact that this was not an informal claim for service connection for a prostate disability.  Rather, the Veteran showed an intent to file claims for "Trachoitis"/pneumonitis, dizziness and fainting spells, a psychiatric disorder, a back disability, a left shoulder disability, and hypertension.  His mention of the in-service hospitalization for his prostate disability was for purposes of establishing that his upper respiratory disability had its onset during that particular hospitalization.  See February 1964 service treatment record showing a diagnosis of "Common cold."

At an April 1992 RO hearing, the Veteran was asked about his "chest condition," which the hearing officer noted "was a tracheitis or pneumonitis episode."  See transcript on page 8.  The Veteran responded:

Well, as far as that is concerned, I asked to go on sick call cause I had a condition that I thought was a venereal disease.  But from what I have learned and what has happened to me since then, I found out it was a prostate infection.  And I was treated for . . . I was placed in the hospital in an isolation ward and I guess that pneumonia developed from being indoors or whatever.  You know, in the isolation ward or maybe it was the flu or whatever, but that developed from that.  And I have had a cough. . . .

Id.  

The Board does not find that such wording is indicative an intent to file a claim for service connection for a prostate disability.  The Veteran was responding to a question from a hearing officer regarding the onset of his chest condition, which the Veteran has claimed began while hospitalized for the nonspecific urethritis.  Thus, the purpose of mentioning the prostate condition was for context only.

In an October 1992 letter from the Veteran, he listed questions he wanted to be asked when taking a polygraph test.  The first two questions were: (1) "I was admitted to the Hospital at Fort Jackson for a Prostate-like condition" and (2) "While in the Hospital at Fort Jackson, I developed Tracheitis A Pneumonia-like condition."  See page 10.  It is clear that the Veteran's mention of the prostate condition pertains to his placing the onset of his upper respiratory infection while hospitalized for that condition and is not an intent to file a claim for service connection for a prostate disability.  

These are the only three documents the Board found between 1989 and 2002 that addressed the Veteran's prostate.  The Veteran submitted multiple, detailed statements during that time period and provided testimony at two RO hearings.  The Board does not find that a reasonable person would have concluded that a claim for service connection for a prostate disability was submitted or reasonably raised during that time period, taking into consideration a liberal reading of the Veteran's submissions.  

Under the provisions of 38 C.F.R. § 3.158(a), once a claim is abandoned, should the right to benefits be finally established, compensation based upon such evidence shall commence not earlier than the date of filing the new claim.  Here, the date of the new claim was when the Veteran submitted the January 28, 2002, informal claim.  Therefore, an effective date earlier than January 28, 2002, is legally precluded based upon the facts in this case.  

The Board does not find that it was bound by the December 2007 Board finding that a claim had been pending since January 1989.  First, the Board decision was subsequently vacated by the August 2008 Court order.  Thus, that decision is no longer binding in this case.  Second, in reading through the August 2008 joint motion, there was nothing that would lead the Board to conclude that the law-of-the-case applied to the finding that a claim had remained pending since January 1989.  The parties wanted the Board to address whether the Veteran was prejudiced by its considering a fact that the RO had not considered.  The RO has considered the fact, but unfortunately that finding of fact made by the 2007 Board (and, subsequently, the parties) was entirely erroneous, as the RO did, in fact, respond to the Veteran's January 1989 informal claim for service connection for a prostate disability 10 days after receiving the Veteran's informal claim.

Because the Board has determined that the January 1989 informal claim for service connection for a prostate disability was abandoned, the Veteran's argument that he is entitled to a VA medical opinion to determine the severity of the chronic prostatitis from January 1989 is rejected as not relevant.

Lastly, the Board notes that the Veteran has complained that he was prejudiced by VA's failure to acknowledge his 1989 informal claim.  At the February 2010 hearing, he testified that had VA written him a letter, he would have submitted evidence of chronic prostatitis at that time.  He was frustrated because the medical records that would have supported his claim were no longer available.  The problem with such testimony is that he was provided a letter 10 days after VA received his 1989 informal claim.  VA informed the Veteran that it "would be glad" to request any evidence in connection with the Veteran's claim.  The Veteran acknowledged receipt of the January 20, 1989, letter from VA.  Thus, the Veteran's testimony that he would have submitted evidence at that time lacks credibility, since he did not, in fact, submit the medical evidence following VA's January 20, 1989, request.  

Additionally, it must be noted that the Veteran has consistently claimed that following his February 1964 hospitalization for nonspecific urethritis he had chronic urinary problems such as burning with urination and wetting the bed while still in service.  However, in the September 1964 Report of Medical History completed by the Veteran at service separation, he specifically denied ever having or having then, "Frequent or painful urination" and "Bed wetting."  See item # 20; see also September 1964 Report of Medical Examination showing clinical evaluation of the genitourinary system was normal.  The Veteran cannot argue that he checked "No" for every question under item # 20, as he had the sense to check "Yes" for a past history of mumps, whooping cough, dizziness or fainting spells, sugar or albumin in urine, and car, train, sea, or air sickness.  The Veteran attested to the truth of such statements when he signed the Report of Medical History.  See certification above the Veteran's signature.  

The Board finds that the Veteran's failure to check "Yes" to the burning with urination and bedwetting was intentional.  In other words, he did not have these symptoms at that time or on a chronic basis while still in service.  The Veteran has claimed that he was never told he had a prostate disability while in service, otherwise, he would have submitted a claim for this disability sooner.  A person does not need to be told they have or had a "genitourinary disability" in order to know he has chronic symptoms related to the genitourinary system.  Based on the Veteran's submissions throughout the record, he is not one to hold back on addressing complaints associated with physical (and psychiatric) symptoms.  Thus, his current allegations of chronic genitourinary problems while still in service have no credibility.


ORDER

Entitlement to an effective date earlier than January 28, 2002, for the award of service connection for chronic prostatitis is denied.


REMAND

The Board regrets that another remand is required in connection with the claims for entitlement to earlier effective dates for the award of a 40 percent evaluation and a total rating for compensation based upon individual unemployability.  Specifically, the Board had remanded these claims in December 2007 for the RO to issue a statement of the case in compliance with Manlincon v. West, 12, Vet. App. 238 (1999).  See December 2007 Board remand on pages 10-11.  This was accomplished in February 2008, when the RO issued a statement of the case addressing both issues.  

However, since the statement of the case was issued, an entire volume of evidence has been associated with the claims file, some of which is relevant to these two issues.  VA obtained additional private medical records and VA treatment records.  While some of the private medical records are duplicative of evidence that was already in the claims file at the time of the February 2008 statement of the case, some are new records that the agency of original jurisdiction must consider prior to the Board considering such records, as there is no indication that the Veteran or his representative have waived initial consideration of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).

The Veteran submitted a waiver at the February 2010 hearing before the undersigned; however, that waiver was limited to the evidence submitted at the hearing.  See VA Form 21-4138, Statement in Support of Claim, dated February 23, 2010 ("I hereby waive Regional Office consideration of the additional evidence and records which I am submitting to the Member of the Travel Board of the Board of Veterans' Appeals this date."  (Capitals omitted.  Italics added.)).  Thus, the Board cannot reasonably find that consideration of all the records received between February 2008 and February 2010 by the agency of original jurisdiction was waived by the Veteran.

Accordingly, the case is REMANDED for the following action:

The RO should review the additional evidence associated with the claims file since the February 2008 statement of the case and readjudicate the claims for (1) entitlement to an effective date earlier than January 27, 2005, for the award of a 40 percent evaluation for chronic prostatitis and (2) entitlement to an effective date earlier than October 18, 2005, for the award of a total rating for compensation based upon individual unemployability due to service-connected disability.  If either of the claims remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeal or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


